Citation Nr: 1635722	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-283 55A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970, and April 1970 to November 1972 in the United States Navy, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Los Angeles RO has current jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has not yet undergone a VA examination for his diabetes mellitus in the course of the appeal.  It appears that a VA examination was scheduled for June 2014 and the Veteran did not attend.  However, in his August 2014 VA Form 9, he requested an examination, stating that he had not yet been afforded one and that if he had ever been scheduled for one, he never received notice of the appointment.    The Board thus finds good cause to reschedule the examination.  38 C.F.R. § 3.655.  The current treatment records are unclear as to whether the Veteran's diabetes requires insulin use as well as a restricted diet and the regulation of activities, and whether there are compensable diabetic complications.  

Additionally, in June 2011 the Veteran stated that he has received treatment for his diabetes from the VA Medical Center (VAMC) in Long Beach, California.  Records from this facility have not yet been requested, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must associate with the claims file all outstanding treatment records pertaining to the Veteran from the Long Beach, California, VAMC.  If no records can be obtained, VA's efforts must be documented for the record.

2.  Afford the Veteran for a VA examination to ascertain the current severity of the service-connected diabetes mellitus, in accordance with the applicable worksheet for rating diabetes.  

The examiner should identify and describe all complications of the Veteran's diabetes.  The examiner should state whether the Veteran's diabetes mellitus require insulin, restricted diet, and a regulation of activities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




